Citation Nr: 9931731	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon denying service connection for bilateral 
hearing loss and increased rating for low back strain.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The veteran's low back strain symptoms have not been 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Service Connection for Bilateral Hearing Loss

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's service medical records and 
portions of his claims file, which are presumed lost.  
Efforts to obtain these records from all potential sources 
were unsuccessful.  The RO has noted that if the veteran's 
service medical records are located at a later date, the 
decision will be reconsidered.  If a different decision 
results, such decision will be effective as of the date of 
his claim.

At his personal hearing in November 1998 the veteran 
testified that he served in the Navy as a communications 
electrician in the engineering department aboard a ship. He 
testified that he was exposed to noise on a regular basis as 
he worked in engine rooms and around alarms on a regular 
basis.  Hearing Transcript (Tr.), p. 2.  In addition, he 
stated that he was given a physical thirteen months after 
separation from service when he went to work for Southwest 
Airlines.  That examination showed hearing loss.  Tr., p.3.  
The veteran was allowed 30 days to submit a copy of the 
Southwest Airline examination report.  No such report was 
received by the RO.  Tr., p.6.

The veteran underwent a VA audiology examination in December 
1998.  He reported that he first noticed a hearing loss in 
1990.  He said he could not hear beepers, phones or 
conversations.  He reported otalgia in both ears most of the 
time for four to five months; and, periodic tinnitus which 
occurs three to four times a week.  He stated that the pain 
goes away without treatment.  

The veteran reported that he has not seen a doctor.  He also 
reported that for three years, while in the service, he was 
around noise in the ship's engine room.

Examination revealed recognition scores of 96 in the right 
ear and 94 in the left ear.  There was a 15 decibel loss at 
500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 20 at 3000 
Hertz, 15 at 4000 Hertz, averaging 13 for the right ear.  
There was a 10 decibel loss at 500 Hertz, 15 at 1000 Hertz, 
15 at 2000 Hertz, 20 at 3000 Hertz, 10 at 4000 Hertz, 
averaging 15 for the left ear.  Otoscopy revealed no evidence 
of pathology and canals were clear for testing.  It was 
reported that  bilateral hearing was essentially normal.  The 
veteran was diagnosed with normal bilateral hearing.

Increased Rating for Low Back Strain

As noted above, the veteran's service records and portions of 
his claims file are lost.    The file on hand contains a July 
1995 decision by the Board which provides a factual 
background pertinent to the veteran's claim for increased 
rating for low back strain.  In the absence of said records, 
relevant facts have been extracted from the Board's 
evaluation and recited below.

The record reveals that the veteran was injured in a motor 
vehicle accident during service in January 1992.  
Musculoskeletal low back pain was assessed several days 
following the accident.  He complained of low back pain in 
February and March 1992 and was treated with heat, medication 
and "back school" in the Physical/Occupational Therapy 
Department.  The spine was clinically evaluated as normal 
upon separation examination in March 1992.  A notation was 
made on the veteran's report of medical history of 
musculoskeletal low back pain relieved by non-steroidal anti-
inflammatory drugs.

In May 1992, the veteran complained of lower and middle back 
pain following lifting objects, climbing ladders or prolonged 
sitting.  He stated that light tingling pain was "easing 
up."



VA output treatment records show complaints of back pain 
following discharge.  In May 1992, the veteran reported that 
lumbar-mid back pain symptoms progressed throughout the day.  
X-rays revealed that the lumbar vertebral bodies and disc 
spaces were intact.  The S1 joints appeared normal.  The 
impression was negative lumbar spine.  Low back pain myalgia 
was diagnosed.  Musculoskeletal low back tenderness was 
assessed in July 1992.

In December 1992, the veteran was examined for VA 
compensation purposes.  He complained of mid back pain with 
muscle spasms.  He reported that he was unable to lift heavy 
objects or sit for long periods of time.  He stated that pain 
disturbed his sleep.  He had an erect carriage and upright 
posture.  Examination of the thoracic-lumbar spine revealed 
no curvature abnormalities.  There was tenderness over the 
paraspinal muscles of the low to mid thoracic and upper to 
mid lumbar areas.  No radiating pain was present.  No muscle 
spasm was noted.  Voluntary guarding was present.  

The range of motion of the lumbar spine was flexion to 90 
degrees, extension to 33 degrees, lateral flexion to 40 
degrees and rotation to 30 degrees.  Straight leg raising was 
75 degrees with pain noted in the lower back and posterior 
thigh.  Goldthwaite's sign was negative.  The back muscles 
were heavy.  Strength was 5/5.  No muscle atrophy or foot 
drop was noted.  It was noted that physical findings were 
consistent with muscular sprain of the back.   The diagnosis 
was chronic thoracic-lumbar muscle strain.

In a March 1993 rating decision, the RO granted service 
connection for chronic low back strain.  A noncompensable 
evaluation was assigned from May 1992, pursuant to Diagnostic 
Code 5295.  Subsequent to that decision the Board concluded 
that the veteran's chronic low back strain warranted a 10 
percent evaluation under Diagnostic Code 5295.


In July 1996 the veteran was seen at a private medical clinic 
with complaints of low back pain.  The physician noted there 
was no lower extremity symptoms, and no spasm.   Muscle 
strength was 5/5.  He had a normal gait.  The diagnosis was 
mild low back strain.  

In September 1996 the veteran was seen at a private medical 
clinic with complaints of low back pain.  He reported that he 
had spasms and took two days off from work.  The physician 
noted the veteran had mild lumbar tenderness without spasm.  
The diagnosis was low back pain.

In November 1996, the veteran, through his representative, 
filed a claim for an increased evaluation for his service-
connected low back disability.

In October 1997 the veteran was seen at VA Medical Center 
(VAMC) with complaints of low back pain.  He was diagnosed 
with lumbosacral pain.

Magnetic resonance imaging (MRI) findings of November 1997 
revealed normal alignment of the lumbar vertebral bodies.  
The intervertebral disc spaces were well maintained.  No 
compression fractures of vertebral bodies were identified.  
There was no evidence of disc abnormality at L2-L3, L3-L4, 
L4-L5 and L5-Sl levels.  The neural foramina were 
unremarkable.  The exiting nerve roots were within normal 
limits.  The diagnosis was abundance of fat tissue at the 
anterior terminal filum at L5-S1 level, probably a normal 
variant.  There was no disc abnormality or evidence of 
compression of the thecal sac.

In December 1997 the veteran was seen by a private physician 
who diagnosed chronic lumbar muscle pain with no signs of 
herniated lumbar radiculopathy.  During the examination, the 
veteran expressed that he experiences constant lower back 
pain which varies in intensity.  He described the pain as a 
dull ache in the midline which increases in intensity to a 
sharp pain.  This pain radiated along the posterior aspect of 
his left lower extremity.  He also reported numbness and 
tingling in his left lower extremity which he associated with 
severe lower back pain.  

The veteran reported radicular pain from his lower back up to 
his left shoulder blade.  He said he noticed increased mid 
back pain after a full meal.  Prolonged standing, sitting, 
bending, lifting, twisting, ascending or descending stairs 
and driving aggravated his back pain.  Stretching, massaging 
the area and taking hot baths alleviated the pain.

Examination revealed range of motion of the lumbar spine for 
active/passive flexion at 75 degrees and extension at 30 
degrees; active/passive left lateral bending at 35 degrees 
and right lateral bending at 40 degrees.  The physician noted 
that the spine did not appear to be painful on motion.  There 
was no apparent limitation due to pain, fatigue, weakness or 
lack of endurance.  There was no spasm or weakness of the 
lumbar musculature.  There was mild left and right paralumbar 
tenderness.  There were no postural abnormalities.  There was 
no asymmetry or atrophy of the musculature of the back.

Comprehensive motor examination of the lower extremities 
including extensor hallucis longus, anterior tibialis, 
gastrocsoleus, peroneus longus and brevis showed 5+/5+ motor 
power bilaterally.  Straight leg raising signs were negative 
bilaterally.  There was no swelling or deformity noted.

VA x-ray report of October 1997 revealed that the vertebral 
bodies were normal in height.  The pedicles and S1 joints 
appeared normal.  The intervertebral spaces appeared 
adequate.  No significant abnormality was shown.

In a May 1998 rating decision the RO denied the veteran's 
claim for an increased evaluation for service-connected low 
back strain.  The veteran filed a notice of disagreement in 
June 1998.  In July 1998 the veteran appealed his claim to 
the Board.

A personal hearing was held in November 1998.  The veteran 
testified that he experiences a lot of back pain and muscle 
spasms when he exercises.  He stated that a number of 
different things bring on spasms.  Tr., p. 3.  

The veteran also stated that he currently works as a loan 
officer.  He is also employed at Southwest Airlines  working 
only one day a week due to his health.  He stated that he has 
to work forty hours a month at Southwest Airlines to receive 
full-time benefits.  He testified that he performs ground 
operations and baggage handling for Southwest Airline.  Tr., 
pp. 4-5.

X-rays requested by VA were taken in December 1998.  Findings 
revealed straightening of the normal lumbar lordotic 
curvature.  The pedicles were intact and vertebrae appeared 
otherwise normally developed.  There were very minimal 
degenerative changes.  No acute fractures were seen.  Some 
sclerosis was present about the lower lumbar apophyseal 
articulations, but interspaces were surprisingly well 
preserved.  It was noted that changes suggested muscle spasm 
with an otherwise essentially negative examination for the 
veteran's age.

The veteran underwent VA compensation examination in December 
1998.  The examiner noted that the veteran's complaints were 
chronic mild low back pain that kept him from jogging.  He 
occasionally had some posterior left thigh pain but no true 
sciatica.  There were no complaints of numbness.  Examination 
of his back revealed 90 degrees of flexion, 35 degrees of 
lateral bending, and 20 degrees of rotation.  He 
hyperextended 15 degrees.  Straight leg raising was negative 
at 90 degrees.  He had scattered non-physiologic numbness in 
the left lower extremity.  Muscle strength was good in the 
major motor groups of the lower extremity.  His knee jerks 
were 2+, and ankle jerks were 1+.  He had a normal gait. 

Criteria
Service Connection for Bilateral Hearing Loss

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Increased Rating for Low Back Strain

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  


The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief, and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis
Service Connection for Bilateral Hearing Loss

Since the VA has been unable to obtain the portions of the 
veteran's records, it has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service medical records from all potential sources and was 
unsuccessful in obtaining them.  The analysis set forth 
below, therefore, was undertaken pursuant to the duties and 
obligations set for in Pruitt, Id. and O'Hare, Id.  

In this case, the veteran has failed to satisfy his initial 
burden of submitting a well-grounded claim by failing to 
provide competent medical evidence of a hearing loss linked 
to noise exposure.  

The veteran has alleged that he has a current hearing loss is 
directly related to noise exposure while in service.  As was 
stated above, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995);  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  The 
veteran is not qualified to render a medical opinion relating 
a hearing loss to in-service noise exposure.  

The veteran further alleged that a physical examination by 
Southwest Airlines, thirteen months after service, revealed 
he had hearing loss.  The veteran was advised and given 
reasonable time to submit such report.  The report has not 
been submitted to VA.  Pursuant to 38 U.S.C.A. § 5103(a), if 
VA is placed on notice of the possible existence of 
information that would render the claim plausible, and 
therefore well grounded, VA has the duty to advise the 
veteran of the necessity to obtain the information.  McKnight 
v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Audiology examination of the veteran in December 1998 
revealed he had normal bilateral hearing.  This examination 
report reveals neither a current hearing disability nor a 
competent medical opinion of a link between the veteran's 
claimed hearing disability and an in-service incurrence.

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current hearing loss linked to an in-service injury or 
disease.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a).  

As the veteran's claim of entitlement to service connection 
for a bilateral hearing loss is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


Analysis
Increased Rating for Low Back Strain

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The medical evidence in this case does not support a rating 
in excess of 10 percent for low back strain.  The veteran's 
low back strain is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under Diagnostic Code 5295, the 10 
percent evaluation contemplates lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  The next higher evaluation (20 percent) 
requires lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Id.

In the present case, mild low back strain was diagnosed in 
July 1996.  In September 1996 it was noted that the veteran 
had mild lumbar tenderness.  The December 1998 x-ray revealed 
that changes suggested muscle spasm but the x-ray was 
otherwise negative for the veteran's age.  However, no muscle 
spasm was noted on the July 1996, September 1996 and December 
1997 private medical examination reports, despite the 
veteran's complaint of spasms during the September visit.  

No muscle spasm was noted on the VA examination.  Nor has 
muscle spasm been specifically noted during forward flexion 
testing.  In addition, the record has not shown evidence of 
loss of lateral spine motion on any of the examinations.  The 
veteran's lateral bending on the December 1998 VA spinal 
examination was measured as 35 degrees.  The December 1997 
private examination measured the veteran's left lateral 
bending as 35 degrees and the right as 40 degrees.  This is 
persuasive evidence demonstrating that the veteran's low back 
strain does not warrant a rating in excess of 10 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5295 (1999).  

The veteran's low back strain does not warrant a higher 
rating based on limitation of motion under DC 5292.  The next 
higher rating (20 percent) under DC 5292 contemplates 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The veteran's range of motion 
of the lumbar spine was described as 75 degrees flexion and 
30 degrees extension on examination in December 1997.  There 
was no apparent pain on motion.  

On VA examination in December 1998 it was described as 90 
degrees flexion.  This constitutes persuasive evidence that 
the veteran's lumbosacral strain does not warrant a higher 
rating under DC 5292 based on moderate limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  

Nor is the veteran entitled to a higher rating under DC 5293 
for intervertebral disc syndrome, a disorder not found to be 
a clinical feature of his low back disability and for which 
service connection has not been granted.  

The next higher rating under DC 5293 (20 percent) 
contemplates moderate intervertebral disc syndrome with 
recurrent attacks.  The VA examination and x-ray have shown 
no evidence of intervertebral disc syndrome.  X-ray revealed 
the vertebrae to be normally developed and intervertebral 
spaces to be adequate.  Straight leg raises were negative on 
the December 1998 VA examination and on private examination 
in December 1997.  It was concluded that the veteran's 
lumbosacral spine was normal on the December 1998 VA 
examination.  

The December 1997 x-ray showed normal pedicles and S1 joints.  
A negative lumbosacral spine was diagnosed.  The medical 
evidence of record does not demonstrate that the veteran's 
service-connected low back disability is productive of 
impairment contemplated in the next higher evaluation of 20 
percent for intervertebral disc syndrome, thereby precluding 
a grant of an increased evaluation on an analogous basis.  
38 C.F.R. § 4.20 (1999).

The Board additionally notes that the veteran can not be 
rated separately under Diagnostic Codes 5292 and 5293 because 
these codes contemplate limitation of motion.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5292 and 5293 (1999); VAOPGCPREC 36-
97.  Diagnostic Code 5295 also contemplates limitation of 
motion.  The veteran is currently evaluated as 10 percent 
disabled based on a lumbosacral strain with characteristic 
pain on motion under Diagnostic Code 5295.  

Therefore, to rate the veteran's impairment separately under 
either Diagnostic Codes 5292 and 5293 would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses and would violate 
the prohibition against pyramiding.  38 C.F.R. § 4.14 (1999); 
see VAOPGCPREC 36-97.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  The veteran has 
consistently reported constant back pain on examination.  He 
has reported occasional radicular symptoms into his lower 
extremities.  The veteran has also reported that prolonged 
standing, sitting, bending, lifting, twisting, ascending or 
descending stairs, driving, jogging or exercising exacerbates 
his symptoms. 

On the other hand, the veteran reported at his personal 
hearing that he performs ground operations and baggage 
handling for Southwest Airline 40 hours a month and is 
employed as a loan officer.  On the December 1998 VA 
examination and on examination in July 1996, his gait was 
reported as normal.  He reported that his back pain keeps him 
from jogging. 

Thus, while the record shows evidence of some functional loss 
due to pain and other pathology, the Board finds that the 
evidentiary basis does not demonstrate that such functional 
loss and other pathology constitutes a level of impairment or 
disablement not already contemplated in the current 10 
percent disability rating already assigned for lumbosacral 
strain with characteristic pain on motion.  See 38 C.F.R. §§ 
4.40, 4.45 or 4.59 (1999).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 237 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss the provisions in light of the 
veteran's claim for increase.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
low back strain.  

In this case, the veteran reported at his personal hearing 
that he limited his employment with Southwest Airlines 
because of problems associated with his service-connected low 
back strain.  He currently works as a loan officer and works 
40 hours a month at Southwest Airlines in ground operations 
and baggage handling.  

While he has limited the time he works at Southwest Airlines 
due to his back pain, he continues to work enough hours to 
maintain benefits with this employer and he has secured 
employment as a loan officer.  This evidence indicates that 
the veteran's low back strain has not resulted in marked 
interference with his employment.  Moreover, his low back 
strain has not required frequent inpatient care.  Therefore, 
the evidence does not indicate that the veteran's case 
warrants referral to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As this case involves an increased rating claim where 
entitlement to compensation had previously been established 
application of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) is not appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his service-connected lumbosacral strain.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for low 
back strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

